

Exhibit 10.1
 
Note Amendment and Forbearance Agreement
 
Agreement dated as of the 4th day of January 2011 (this “Agreement”) by and
between ThermoEnergy Corporation, a Delaware corporation (“ThermoEnergy”) and
_________________.
 
Whereas, pursuant to a certain Agreement for the Purchase and Sale of Securities
dated as of July 2, 2007 (the “2007 Agreement”), ThermoEnergy issued to
_________________ a Convertible Promissory Note in the original principal amount
of $____________ (the “2007 Note”); and
 
Whereas, the 2007 Note matured on May 31, 2010 and remains outstanding; and
 
Whereas, the aggregate amount of $___________ in principal and accrued
interested on the 2007 Note remains unpaid; and
 
Whereas, ThermoEnergy’s obligations under the 2007 Note are secured by a certain
Stock Pledge Agreement dated as of July 2, 2007 made by ThermoEnergy in favor of
Spencer Trask Specialty Group, LLC (“Spencer Trask”), as agent for itself and
certain other holders of ThermoEnergy’s Convertible Promissory Notes, including
_________________ (the “Pledge Agreement”); and
 
Whereas, Spencer Trask and ThermoEnergy entered into a forbearance agreement
dated as of December 11, 2009 (the “Forbearance Agreement”) without the
participation or consent of _________________; and
 
Whereas, ThermoEnergy has failed to comply with certain of its obligations under
the Forbearance Agreement, and defaults exist under the 2007 Note and the Pledge
Agreement; and
 
Whereas, _________________ wishes to agree to forego the existing defaults under
the 2007 Note and the Pledge Agreement and to amend the 2007 Note in certain
respects pursuant to the terms of this Agreement; and
 
Whereas, ThermoEnergy wishes to provide for the additional forbearance, to amend
the2007 Note and to issue to _________________ certain additional consideration
in exchange for its forbearance:, all upon the terms and subject to the
conditions in this Agreement:
 
Now, therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, ThermoEnergy and _________________ hereby agree as follows:
 
1.           ThermoEnergy Deliveries.  At a closing (the “Closing”) to be held
at the offices of Nixon Peabody llp, 100 Summer Street, Boston, Massachusetts at
10:00 a.m. on January 4, 2011 (or at such other place and on such other date as
ThermoEnergy and _________________ may agree), ThermoEnergy shall, against
delivery by _________________ of the items specified in Section 2 below, deliver
to _________________ the following:
 
(a)           cash payment, in immediately available funds, of the sum of
$______________;

 
 

--------------------------------------------------------------------------------

 
 
(b)           cash payment, in immediately available funds, of the additional
sum of $____________;
 
(c)           an Amended and Restated Promissory Note, in the form attached
hereto as Exhibit A, in the principal amount of $____________ (the “Amended
Note”);
 
(d)           a Common Stock Purchase Warrant, in substantially the form
attached hereto as Exhibit B, entitling the holder to purchase at any time on or
before the fifth anniversary of the date of Closing, up to _____________ shares
of ThermoEnergy’s Common Stock, par value $0.001 per share (the “Common Stock”)
at an exercise price of $0.40 per share (the “$0.40 Warrant”);
 
(e)           _____________ shares of ThermoEnergy’s Series B Convertible
Preferred Stock, par value $0.01 per share (the “Series B Shares”); and
 
(f)           a Common Stock Purchase Warrant, in substantially the form
attached hereto as Exhibit C, entitling the holder to purchase at any time on or
before the fifth anniversary of the date of Closing, up to ____________ shares
of Common Stock at an exercise price of $0.30 per share (the “$0.30 Warrant”
and, together with the $0.40 Warrant, the “Warrants”).
 
2.           _________________ Deliveries.  At the Closing, _________________
shall, against delivery by ThermoEnergy of the items specified in Section 1
above, deliver to ThermoEnergy the following:
 
(a)           the 2007 Note; and
 
(b)           a forbearance letter in the form of Exhibit D (the “New
Forbearance Letter”), agreeing to extending the maturity date of the 2007 Note
until February 29, 2012 (the “New Maturity Date”) and forbearing action under
the Pledge Agreement until such New Maturity Date;
 
3.           Forbearance.  In consideration of ThermoEnergy’s entering into and
complying with the terms and conditions of this Agreement, _________________
hereby agrees that during the period commencing on the date hereof and
terminating on the earlier of either February 29, 2012 or the date on which any
Termination Event (as defined below) first occurs, and provided ThermoEnergy (i)
makes, on a timely basis, the payments required under the Amended Note, (ii)
otherwise complies with the terms of the Amended Note and (iii) complies with
all obligations of ThermoEnergy under this Agreement, _________________ will
forbear from exercising any and all of the rights and remedies which it has or
may have against ThermoEnergy or any of its assets under the Amended Note or the
Pledge Agreement or at law or in equity as a result of the maturity of, or the
occurrence or continuance of any Event of Default under, the 2007 Note.
 
4.           Allocation of Consideration.  It is the intention of ThermoEnergy
and _________________ that:
 
(a)           the cash payment pursuant to Section 1(a) above is in partial
repayment of the principal amount of the 2007 Note;
 
(b)           the cash payment pursuant to Section 1(b) above is by way of a
penalty;
 
(c)           the issuance of the Series B Shares and the Warrants are in
consideration of _________________’s agreements in Section 3, above.

 
- 2 -

--------------------------------------------------------------------------------

 
 
5.           ThermoEnergy’s Representations and Warranties.  ThermoEnergy hereby
represents and warrants to _________________ as follows:
 
5.1           Organization and Qualification.  ThermoEnergy is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  ThermoEnergy is not in violation of any of the provisions of its
Certificate of Incorporation or bylaws.  ThermoEnergy is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the failure to be so qualified and in good standing could
have or could reasonably be expected to result in a material adverse effect on
ThermoEnergy or its business, and no proceedings have been instituted in any
such jurisdiction revoking, limiting or curtailing, or seeking to revoke, such
power and authority or qualification.
 
5.2           Authorization and Enforceability.  The execution and delivery by
ThermoEnergy of this Agreement, and performance by ThermoEnergy of the
transactions contemplated by this Agreement, have been duly authorized by all
necessary corporate action on the part of ThermoEnergy, its Board of Directors
and its shareholders.  This Agreement has been duly executed by ThermoEnergy and
constitutes the valid and legally binding obligation of ThermoEnergy,
enforceable against ThermoEnergy in accordance with its terms.  The amendments
to the 2007 Note, as embodied in the Amended Note,  and the Warrants have been
duly authorized and, when issued as contemplated by this Agreement, will be the
legal, valid and binding obligations of ThermoEnergy, enforceable against
ThermoEnergy in accordance with their respective terms.
 
5.3           Other Agreements.  Neither the execution and delivery of this
Agreement nor the performance of this Agreement by ThermoEnergy will (a) result
in a violation or breach of any term or provision of or constitute a default (or
an event which, with notice or lapse of time or both, would result in a default)
under, or result in the termination or in a right of termination, or
cancellation of, or accelerate the performance required by, or result in being
declared void or voidable, any of the terms, conditions or provisions of
ThermoEnergy’s Certificate of Incorporation or bylaws or any instrument,
commitment or obligation to which ThermoEnergy is a party, or by which
ThermoEnergy or any of ThermoEnergy’s assets may be bound, or (b) except as
contemplated by the Pledge Agreement, result in the creation of any lien,
security interest, charge or encumbrance on any of ThermoEnergy’s assets or (c)
violate any law, rule, or governmental regulation or order, writ, injunction,
decree, judgment or ruling of any court or governmental authority applicable to
ThermoEnergy or any of ThermoEnergy’s assets.
 
5.4           Series B Shares and Common Stock.  The Series B Shares are duly
authorized and, when issued at Closing in accordance with the terms of this
Agreement, will be validly issued shares of ThermoEnergy’s Series B Convertible
Preferred Stock, par value $0.01 per share (the “Series B Preferred Stock”),
fully paid, non-assessable and free of preemptive and similar rights and
entitled to all of the rights and preferences of the Series B Preferred Stock as
set forth in Article IV of ThermoEnergy’s Certificate of Incorporation.  A
sufficient number of shares of Common Stock to permit exercise in full of the
Warrants and full conversion of the Amended Note and the Series B Shares  have
been reserved and set aside and such shares of Common Stock will, when issued
and paid for upon exercise of the Warrants, conversion of the Amended Note or
conversion of the Series B Shares  in accordance with their respective terms, be
duly authorized and validly issued shares of Common Stock, fully paid,
non-assessable and free of preemptive and similar rights.

 
- 3 -

--------------------------------------------------------------------------------

 

5.5           SEC Documents.  ThermoEnergy has, since January 1, 2010, filed all
of the reports, proxy statements and other documents (collectively, the “SEC
Documents”) that ThermoEnergy has been required to file with the Securities and
Exchange Commission (the “Commission”).  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations of the Commission thereunder, and none of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, at the time and in the light of the circumstances under
which they were made, not misleading.  The financial statements of ThermoEnergy
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and with published rules and regulations of
the Commission with respect thereto, have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes thereto
or, in the case of the unaudited statements, as permitted by Form 10-Q  of the
Commission) and fairly present (subject, in the case of the unaudited
statements, to normal recurring audit adjustments) the consolidated financial
position of ThermoEnergy and its consolidated subsidiaries as at the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended.
 
6.           _________________’s Representations and
Warranties.  _________________ hereby represents and warrants to ThermoEnergy as
follows:
 
6.1           Organization and Authority.  _________________ is a _________ duly
organized, validly existing and in good standing under the laws of
_________________________ and has the requisite power and authority to enter
into, and to consummate the transactions contemplated by, this Agreement and
otherwise to carry out its obligations hereunder.
 
6.2           Authorization and Enforceability.  The execution and delivery of
this Agreement and the New Forbearance Letter by _________________, the
performance by _________________ of the transactions contemplated by this
Agreement, and the performance of the Agreements and the making of the waivers
contained in the New Forbearance Letter have been duly authorized by all
necessary corporate or partnership or other applicable like action, on the part
of _________________.  This Agreement and the New Forbearance Letter have been
duly executed by _________________ and constitute the valid and legally binding
obligations of _________________, enforceable against _________________ in
accordance with their respective terms.
 
6.3           Other Agreements.  Neither the execution and delivery of this
Agreement or the new Forbearance Letter nor the performance of this Agreement or
the New Forbearance letter by _________________ will (a) result in a violation
or breach of any term or provision of or constitute a default (or an event
which, with notice or lapse of time or both, would result in a default) under,
or result in the termination or in a right of termination, or cancellation of,
or accelerate the performance required by, or result in being declared void or
voidable, any of the terms, conditions or provisions of _________________’s
Certificate of Organization, operating agreement, or other governing
document  or any instrument, commitment or obligation (including, without
limitation, the 2007 Agreement and the Pledge Agreement) to which
_________________ is a party, or by which _________________ or any of
_________________’s assets may be bound, or (b) violate any law, rule, or
governmental regulation or order, writ, injunction, decree, judgment or ruling
of any court or governmental authority applicable to _________________.
 
6.4           Access to Information Regarding ThermoEnergy.  _________________
acknowledges that it has been afforded (i) access to information about
ThermoEnergy and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
decision to enter into this Agreement and (ii) the opportunity to obtain such
additional information that ThermoEnergy possesses or can acquire without
unreasonable effort or expense that _________________ deems necessary to make an
informed investment decision with respect to this Agreement.

 
- 4 -

--------------------------------------------------------------------------------

 
 
6.5           Investment Representations.  _________________ is an “accredited
investor” (as such term is defined in Rule 501 of Regulation D promulgated by
the Securities and Exchange Commission pursuant to the Securities Act of 1933
(the “Securities Act”)), it understands that the Series B Shares and the Warrant
to be issued to it pursuant to this Agreement have not been registered under the
Securities Act of 1933 or under any applicable state securities laws and may not
be resold with such registration unless an applicable exemption from the
registration requirements of the Securities Act of 1933 and the applicable state
securities laws is available, and  it is acquiring the Series B Shares and the
Warrants for investment for its own account and not with a plan or present
intention to distribute or resell such securities.
 
6.6           Independent Investment Decision.  _________________ has
independently evaluated the merits of its decision to enter into this Agreement
and to acquire the Series B Shares, the Amended Note and the Warrants pursuant
to this Agreement and _________________ confirms that it has not relied on the
advice of ThermoEnergy or any of its officers or directors in making such
decision.  _________________ acknowledges and agrees that ThermoEnergy has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2 hereof.
 
7.           Consents and Waivers.  Prior to, and as a condition of, the
Closing, ThermoEnergy  shall have obtained any and all consents or waivers
required for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, including without limitation any
consents or waivers necessary under the 2007 Agreement or the Pledge
Agreement.  _________________ shall use its commercially reasonable efforts to
assist ThermoEnergy in obtaining such consents and waivers.
 
8.           Registration Rights.
 
8.1           Piggy-Back Registration.  If (but without any obligation to do so)
ThermoEnergy proposes to register (including for this purpose, a registration
effected by ThermoEnergy for stockholders other than _________________) any
shares of the Common Stock under the Securities Act in connection with the
public offering of such shares of Common Stock solely for cash other than (i) a
registration statement on Form S-8 (or any successor form relating to the sale
of securities to employees of ThermoEnergy pursuant to a stock option, stock
purchase or similar plan or arrangement), (ii)  a registration statement on Form
S-4 (or any successor form relating to a merger, consolidation or similar
transaction involving ThermoEnergy), (iii) a registration on any form which does
not include substantially the same information as would be required to be
included in a registration statement covering the sale by _________________ of
the shares of Common Stock issued or issuable upon conversion of the Amended
Note or the Series B Shares or the exercise of the Warrants (collectively, the
“Registrable Securities”) or (iv) a registration statement being filed by
ThermoEnergy pursuant to a contractual obligation existing prior to the date of
this Agreement which prohibits the inclusion of additional shares, ThermoEnergy
shall, at such time, promptly give _________________ written notice of such
registration.  Upon the written request of _________________ given within twenty
(20) days after mailing of such notice by ThermoEnergy, ThermoEnergy shall,
subject to the provisions of this Section 8, cause to be registered under the
Securities Act all of the Registrable Securities that _________________ has
requested to be registered.  Notwithstanding the foregoing, ThermoEnergy shall
not be obligated to register more Registrable Securities than permitted under
the Securities Act or any rule or regulation of the Commission promulgated
thereunder or any interpretation thereof by the Staff of the Commission.  In the
event that any such registration shall be, in whole or in part, an underwritten
public offering of Common Stock, the number of Registrable Securities to be
included in such an underwriting may be reduced or excluded partially or
completely  if and to the extent that the managing underwriter shall be of the
opinion that the inclusion of some or all of the Registrable Securities would
adversely affect the marketing of the securities to be sold by ThermoEnergy
therein.  ThermoEnergy shall have the right, without penalty, to terminate or
withdraw any registration initiated by it under this Section 8.1 prior to the
effectiveness of such registration whether or not _________________ has elected
to include securities in such registration.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
8.2          Registration Obligations of ThermoEnergy.  In connection with the
registration of the Registrable Securities for the account of _________________
pursuant to Section 8.1, ThermoEnergy shall:
 
(a)           Take all lawful action such that the registration statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, not misleading and
that the prospectus forming part of such registration statement, and any
amendment or supplement thereto, does not at any time include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(b)           Comply with the provisions of the Securities Act with respect to
the Registrable Securities covered by the registration statement until the
earlier of (i) such time as all of such Registrable Securities have been
disposed of in accordance with the intended methods of disposition by the
Sellers as set forth in the prospectus forming part of the registration
statement or (ii) the date after which all of such Registrable Securities may be
sold without restriction pursuant to Rule 144 under the Securities Act (the
“Registration Period”).
 
(c)           Prior to the filing with the Commission  of  the registration
statement (including any amendments thereto) and the distribution or delivery of
any prospectus (including any supplements thereto), provide draft copies thereof
to _________________ and reflect in such documents all such comments as
_________________ (and its counsel) reasonably may propose.
 
(d)           (i) register or qualify the Registrable Securities covered by the
registration statement under such securities or “blue sky” laws of such
jurisdictions as _________________ reasonably request, (ii) prepare and file in
such jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
and (iii) take all such other lawful actions as may be necessary to maintain
such registrations and qualifications in effect at all times during the
Registration Period; provided, however, that ThermoEnergy shall not be required
in connection therewith or as a condition thereto to (A) qualify to do business
in any jurisdiction where it would not otherwise be required to qualify,
(B) subject itself to general taxation in any such jurisdiction or (C) file a
general consent to service of process in any such jurisdiction.
 
(e)           As promptly as practicable after becoming aware of such event,
notify _________________ of the occurrence of any event, as a result of which
the prospectus included in the registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the registration statement and supplement to
the prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to _________________ as
_________________ may reasonably request.
 
(f)           As promptly as practicable after becoming aware of such event,
notify _________________ of the issuance by the Commission of any stop order or
other suspension of the effectiveness of the registration statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(g)           Make generally available to its security holders as soon as
practicable, but in any event not later than eighteen (18) months after (i) the
effective date of the registration statement, and (ii) the effective date of
each post-effective amendment to the registration statement, as the case may be,
an earnings statement of ThermoEnergy and its subsidiaries complying with
Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder.
 
(h)           Make reasonably available for inspection by _________________ and
any underwriter participating in any disposition pursuant to the registration
statement, and any attorney, accountant or other agent retained by
_________________ or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of ThermoEnergy and its
subsidiaries, and (ii) cause ThermoEnergy’s officers, directors and employees to
supply all information reasonably requested by _________________ or any such
underwriter, attorney, accountant or agent in connection with the registration
statement, in each case, as is customary for similar due diligence examinations;
provided, however, that all records, information and documents that are
designated in writing by ThermoEnergy, in good faith, as confidential,
proprietary or containing any nonpublic information shall be kept confidential
by _________________ and any such underwriter, attorney, accountant or agent
(pursuant to an appropriate confidentiality agreement in the case of
_________________  or any such agent), unless such disclosure is made pursuant
to judicial process in a court proceeding (after first giving ThermoEnergy an
opportunity promptly to seek a protective order or otherwise limit the scope of
the information sought to be disclosed) or is required by law, or such records,
information or documents become available to the public generally or through a
third party not in violation of an accompanying obligation of confidentiality;
and provided, further, that, if the foregoing inspection and information
gathering would otherwise disrupt ThermoEnergy’s conduct of its business, such
inspection and information gathering shall, to the maximum extent possible, be
coordinated on behalf of the Sellers and the other parties entitled thereto by
one firm of counsel designated by and on behalf of the majority in interest of
all parties selling shares of Common Stock pursuant to the registration
statement; and
 
(i)           Use its commercially reasonable efforts to cause all Registrable
Securities covered by the registration statement to be listed or qualified for
trading on the principal trading market, if any, on which the Common Stock is
traded or listed on the effective date of the registration statement.
 
8.3          Obligations and Acknowledgements of _________________.  In
connection with the registration of the Registrable Securities for the account
of _________________ pursuant to Section 8.1, _________________ shall have the
following obligations and hereby make the following acknowledgements:
 
(a)           It shall be a condition precedent to the obligations of
ThermoEnergy to include the Registrable Securities in the registration statement
that _________________ (i) shall furnish to ThermoEnergy such information
regarding itself, the shares of  Common Stock held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and
(ii) shall execute such documents in connection with such registration as
ThermoEnergy may reasonably request.  At least ten (10) business days prior to
the first anticipated filing date of a registration statement, ThermoEnergy
shall notify _________________ of the information ThermoEnergy requires from
_________________ (the “Requested Information”) if _________________ elects to
have any of the Registrable Securities included in the registration
statement.  If at least two business days prior to the anticipated filing date
ThermoEnergy has not received the Requested Information from _________________,
then ThermoEnergy may file the registration statement without including any
Registrable Securities for the account  of _________________ and ThermoEnergy
shall have no further obligations under this Section 8 to _________________.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           _________________ agrees to cooperate with ThermoEnergy in
connection with the preparation and filing of a registration statement under
this Section 8, unless such Seller _________________ has notified ThermoEnergy
in writing of its election to exclude all of the Registrable Securities from
such registration statement.
 
(c)           _________________ agrees that, upon receipt of any notice from
ThermoEnergy of the occurrence of any event of the kind described in
Section 8.2(e) or 5.2(f), it shall immediately discontinue its disposition of
Registrable Securities pursuant to the registration statement until
_________________’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 8.2(e) and, if so directed by ThermoEnergy,
_________________ shall deliver to ThermoEnergy (at the expense of ThermoEnergy)
or destroy (and deliver to ThermoEnergy a certificate of destruction) all copies
in _________________’s possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice.
 
8.4          Expenses of Registration.  All expenses incurred in connection with
registrations, filings or qualifications pursuant to this Section 8, including,
without limitation, all registration, listing, and qualifications fees, legal
fees, printing and engraving costs, accounting fees, and the reasonable fees and
expenses of one counsel to all selling shareholders (other than underwriting
discounts and commissions) shall be borne by ThermoEnergy.
 
8.5          Indemnification and Contribution
 
(a)           Indemnification by ThermoEnergy.  ThermoEnergy shall indemnify and
hold harmless _________________ and each underwriter, if any, which facilitates
the disposition of Registrable Securities for the account of _________________,
and each of their respective officers and directors and each person who controls
_________________  or such underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each such person being
sometimes hereinafter referred to as an “Indemnified Person”) from and against
any losses, claims, damages or liabilities, joint or several, to which such
Indemnified Person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any registration statement or an
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and ThermoEnergy hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that
ThermoEnergy shall not be liable to any such Indemnified Person in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such registration statement or prospectus in
reliance upon and in conformity with written information furnished to
ThermoEnergy by such Indemnified Person expressly for use therein or (ii) in the
case of the occurrence of an event of the type specified in Section 8.2(e), the
use by the Indemnified Person of an outdated or defective prospectus after
ThermoEnergy has provided to such Indemnified Person an updated prospectus
correcting the untrue statement or alleged untrue statement or omission or
alleged omission giving rise to such loss, claim, damage or liability.

 
- 8 -

--------------------------------------------------------------------------------

 

(b)           Indemnification by _________________.  _________________ agrees as
a consequence of the inclusion of any of its Registrable Securities in a
registration statement pursuant to this Section 8, and each underwriter, if any,
which facilitates the disposition of Registrable Securities for
_________________ shall agree, as a consequence of facilitating such disposition
of Registrable Securities to (i) indemnify and hold harmless ThermoEnergy, its
directors, its officers who sign any registration statement and each person, if
any, who controls ThermoEnergy within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which ThermoEnergy or such other persons may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any registration statement or an omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, not misleading, or arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
prospectus or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to ThermoEnergy by
_________________ or such underwriter expressly for use therein, and
(ii) reimburse ThermoEnergy for any legal or other expenses incurred by
ThermoEnergy in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that neither
_________________ nor any underwriter shall be liable under this Section 8.5(b)
for any amount in excess of the net proceeds paid to _________________  or such
underwriter in respect of Registrable Securities sold by it.
 
(c)           Notice of Claims, etc.  Promptly after receipt by a person seeking
indemnification pursuant to this Section 8.5 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the person against whom indemnification pursuant to this
Section 8.5 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability that it otherwise may have to the
Indemnified Party, except to the extent that the Indemnifying Party is
materially prejudiced and forfeits substantive rights and defenses by reason of
such failure.  In connection with any Claim as to which both the Indemnifying
Party and the Indemnified Party are parties, the Indemnifying Party shall be
entitled to assume the defense thereof.  Notwithstanding the assumption of the
defense of any Claim by the Indemnifying Party, the Indemnified Party shall have
the right to employ separate legal counsel and to participate in the defense of
such Claim, and the Indemnifying Party shall bear the reasonable fees,
out-of-pocket costs and expenses of such separate legal counsel to the
Indemnified Party if (and only if): (i) the Indemnifying Party shall have agreed
to pay such fees, costs and expenses, (ii) the Indemnified Party shall
reasonably have concluded that representation of the Indemnified Party by the
Indemnifying Party by the same legal counsel would not be appropriate due to
actual or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the Indemnifying Party, or (iii) the Indemnifying Party shall have failed to
employ legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim.  If
the Indemnified Party employs separate legal counsel in circumstances other than
as described in the preceding sentence, the fees, costs and expenses of such
legal counsel shall be borne exclusively by the Indemnified Party.  Except as
provided above, the Indemnifying Party shall not, in connection with any Claim
in the same jurisdiction, be liable for the fees and expenses of more than one
firm of counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnified Party shall not, without the prior written consent of
the Indemnifying Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnifying Party from all
liabilities with respect to such Claim or judgment or contain any admission of
wrongdoing.

 
- 9 -

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If the indemnification provided for in this
Section 8.5 is unavailable to, or insufficient to hold harmless, an Indemnified
Party in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to herein, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party in connection with the statements
or omissions or alleged statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such Indemnifying Party or by such Indemnified Party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 8.5(d) were determined by pro rata allocation (even if the Sellers
or any underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 8.5(d).  The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
(e)           Limitation on _________________’s and Underwriters’
Obligations.  Notwithstanding any other provision of this Section 8.5, in no
event shall (i) _________________ have any liability under this Section 8.5 for
any amounts in excess of the dollar amount of the proceeds actually received by
_________________ from the sale of Registrable Securities (after deducting any
fees, discounts and commissions applicable thereto) and (ii) any underwriter be
required to undertake liability to any person hereunder for any amounts in
excess of the aggregate discount, commission or other compensation payable to
such underwriter with respect to the Registrable Securities underwritten by it
and distributed pursuant to the registration statement.
 
(f)           Other Liabilities.  The obligations of ThermoEnergy under this
Section 8.5 shall be in addition to any liability which ThermoEnergy may
otherwise have to any Indemnified Person and the obligations of any Indemnified
Person under this Section 8.5 shall be in addition to any liability which such
Indemnified Person may otherwise have to ThermoEnergy.  The remedies provided in
this Section 8 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.
 
8.6          Floating of Shares Outside of the United States.  In the event that
ThermoEnergy proposes to issue and/or sell (including for this purpose, a sale
effected by ThermoEnergy for stockholders other than _________________) any
shares of Common Stock to the public under the laws of any sovereign
jurisdiction outside of the United States, then the provisions of this Section 8
shall apply to such issuance and/or sale of shares so as to give
_________________ as nearly as practicable the same rights and benefits as they
would have had had ThermoEnergy proposed to register shares of Common Stock
under the Securities Act pursuant to Section 8.1(a) above; provided, however,
that ThermoEnergy shall not be required to include in any such issuance and/or
sale any Registrable Securities for the benefit of _________________ if, and to
the extent that, the laws of any jurisdiction in which such offering is to made,
or the rules of any exchange or trading system through which such offering is to
be effected, prohibit the inclusion of shares to be offered by any person or
entity other than the issuer.

 
- 10 -

--------------------------------------------------------------------------------

 
 
9.           Optional Conversion of Amended Note.  All or any portion of the
outstanding principal and accrued interest on the Amended Note may be converted
at any time at the option of _________________ into shares of Series B Preferred
Stock at a price of $2.40 per share as provided in the Amended Note and, as an
inducement to _________________ to effect such a conversion, ThermoEnergy will
issue to _________________, at the time of such conversion, a five-year Common
Stock Purchase Warrant (in substantially the same form as the $0.30 Warrant) for
the purchase, at an exercise price of $0.30 per share, of that number of shares
of Common Stock determined by dividing (i) 200% of the amount of principal and
interest on the Amended Note so converted by (ii) $0.30.
 
10.         Mandatory Conversion of Amended Note.
 
10.1         Conversion upon Additional Payments.  In the event, on or before
the date that is six months after the date of this Agreement, ThermoEnergy makes
any payments of principal or accrued interest on the Amended Note, then
simultaneously with the making of such payment a portion of the principal and
accrued and unpaid interest on the Amended Note in an amount equal to the amount
of such payment by ThermoEnergy shall automatically convert into shares of
Series B Preferred Stock at a price of $2.40 per share.  Upon such conversion
ThermoEnergy will issue to _________________ a five-year Common Stock Purchase
Warrant (in substantially the same form as the $0.30 Warrant) for the purchase,
at an exercise price of $0.30 per share, of that number of shares of Common
Stock determined by dividing (i) 200% of the amount of principal and interest on
the Amended Note so converted by (ii) $0.30.
 
10.2         Market-Triggered Conversion.  If at any time (i) the closing price
of the Common Stock on any trading day on the principal trading market on which
the Common Stock is listed or traded, or if the Common Stock is not listed on a
trading market, in the over-the-counter market, as reported by the OTC Bulletin
Board, or if the Common Stock is not then listed on a trading market or quoted
on the OTC Bulletin Board, as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices) equals or exceeds $0.72 per share  for twenty (20)
consecutive trading days and (ii) the daily average trading volume of the Common
Stock exceeds 30,000 shares for twenty (20) consecutive trading days, then upon
notice from ThermoEnergy to _________________, the entire principal amount of
the Amended Note then remaining outstanding, plus all accrued and unpaid
interest thereon, shall automatically convert into shares of Series B Preferred
Stock at a price of $2.40 per share.  Upon such conversion ThermoEnergy will
issue to _________________ a five-year Common Stock Purchase Warrant (in
substantially the same form as the $0.30 Warrant) for the purchase, at an
exercise price of $0.30 per share, of that number of shares of Common Stock
determined by dividing (i) 200% of the amount of principal and interest on the
Amended Note so converted by (ii) $0.30.
 
11.         General Provisions.
 
11.1         Governing Law and Jurisdiction.  This Agreement and any claims or
disputes arising hereunder shall be governed by, construed and enforced in
accordance with the internal laws of the Commonwealth of Massachusetts, without
application of principles of conflicts of law.  The parties agree that any
dispute pursuant to this Agreement shall be adjudicated in the federal and state
courts located in Suffolk County, Massachusetts.
 
11.2         Entire Agreement.  This Agreement, the Pledge Agreement, the New
Forbearance Letter, the Warrants and the Amended Note contain the entire
agreement of the parties hereto with respect to the subject matter of this
Agreement, and supersede all prior negotiations, commitments, agreements and
understandings between them with respect hereto.

 
- 11 -

--------------------------------------------------------------------------------

 
 
11.3         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
11.4         Counterparts.  This Agreement may be executed in any number of
counterparts (each of which shall be deemed an original but all of which, taken
together, shall constitute a single agreement) and may be effected by facsimile
or electronic signature.
 
In witness whereof, ThermoEnergy and _________________ have executed this
Agreement as of the date first above written.
 
ThermoEnergy Corporation
[Noteholder’s Signature]
   
By:
       
Cary G. Bullock, President and CEO
   


 
- 12 -

--------------------------------------------------------------------------------

 